Citation Nr: 9935461	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  94-23 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder 
with radicular symptoms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to June 1968 
and from September 1990 to May 1991, with additional National 
Guard duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In an April 8, 1997 
decision, the Board denied the appeal, and in April 1998, the 
United States Court of Appeals for Veterans Claims (Court), 
vacated the Board's April 8, 1997 decision.  In August 1998, 
the Board remanded the case to the RO for additional medical 
examinations. 


FINDINGS OF FACT

1.  The veteran's current low back disability, shown on 
recent medical examination to involve lumbosacral strain with 
degenerative changes, was first manifested more than one year 
after his discharge from his first period of active duty in 
June 1968, but prior to entrance into his second period of 
active duty in September 1990. 

2.  The negative evidence is in a state of equipoise with the 
positive evidence on the question of whether the veteran's 
preexisting low back disability increased in severity during 
his second period of active duty beyond the natural progress 
of the disease.  



CONCLUSION OF LAW

The veteran's low back disability, shown on recent medical 
examination to involve lumbosacral strain with degenerative 
changes, was aggravated by his second period of active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.306 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board's August 31, 1998, remand included a 
finding that the veteran's claim was well-grounded under 38 
U.S.C.A. § 5107(a), and the case was remanded to the RO for 
further action to meet the duty to assist the veteran which 
arises with a well-grounded claim.  One of the actions 
directed in the remand was for medical examinations to 
include medical opinions as to whether a low back disability 
preexisted the veteran's reentry into active duty in 
September 1990 and, if so, whether there was an increase in 
severity during his second period of active duty beyond the 
natural progression of the disease.  Upon reviewing the 
claims file, the Board observes that the RO scheduled such VA 
examinations in compliance with the Board's remand.  However, 
although the veteran was examined by two separate VA 
examiners, neither appears to have rendered the requested 
opinions regarding aggravation of a preexisting disorder.  

The United States Court of Veterans Appeals (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court has further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet.App. 268, 271 (1998).  However, 
further remand is unnecessary as there is no detriment to the 
veteran in view of the following decision of the Board. 

The veteran maintains that he has had a back condition since 
his military service that began in 1965.  He asserts that his 
current back disability, which began during his first period 
of active duty, was then aggravated during his second period 
of active duty when he was re-injured during a physical 
training exercise in October 1990.  He does not allege, nor 
does the evidence indicate, injury to his back during active 
duty for training.  See 38 U.S.C.A. §§ 101(24).

First of all, the Board finds that the clear preponderance of 
the evidence is against a finding that any low back disorder 
was manifested during the veteran's first period of active 
duty.  Service medical records reveal no pertinent complaints 
or clinical findings.  Moreover, on separation examination 
ion February 1968, the veteran denied ever having recurrent 
back pain, and his spine was clinically evaluated as normal.  
Moreover, periodic examinations for reserve purposes in May 
1973, January 1977, January 1988, and December 1984, revealed 
no pertinent low back complaints, and no abnormalities of the 
spine on clinical examinations.  The Board thus finds no 
basis for finding that a low back disorder had its inception 
during the veteran's first period of active duty service.  
Noting here that the record does include some evidence of 
arthritis of the spine, there is nevertheless no evidence 
showing arthritis within one year of discharge from the first 
period of active duty, and thus the presumptive provisions of 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 cannot 
be used to otherwise establish service connection based on 
the veteran's first period of active duty. 

Secondly, the Board finds that the evidence supports a 
finding that the veteran did have a chronic low back 
disability before he entered his second period of active duty 
in September 1990.  Although not entirely clear, it appears 
that pertinent complaints were first documented in the late 
1980's when the veteran reported pain radiating into his 
legs.  A July 1988 private medical record lists an assessment 
of lumbosacral strain with questionable radiation to the 
right knee and foot.  An April 1989 record refers to 
sciatica, and a January 1990 medical record refers to a 
history of back problems for 1-2 years.  In view of this 
evidence, the Board concludes that a finding of preexisting 
low back disability is warranted in connection with the 
veteran's second active duty period. 

Next, the Board must consider whether the preexisting low 
back disability was aggravated during the second period of 
active duty service.  In this regard, a preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991); Jensen v. Brown, 4 
Vet. App. 304, 306-307 (1993).

Looking to the veteran's second active duty period, there 
does not appear to be an entrance examination report.  The 
service medical records do show a diagnosis of a stress 
reaction of the right leg, without trauma, in October 1990, 
accompanied by two weeks of restricted duty.  However, an 
April 1991 separation examination report notes a history of 
low back pain on and off about twenty-five years ago.  The 
physician referenced scoliosis, but noted no clinical 
findings or abnormalities with regard to physical evaluation 
of the veteran's spine.   

Post-service medical records beginning in October 1991 
document complaints of low back pain.  Some reports refer to 
radiation into the right leg, and some include references to 
the back disorder being worse since the veteran's service in 
the Persian Gulf.  Subsequent medical records dated from 1992 
on are significant for their lack of any clear medical 
opinion as to the nature of the veteran's low back problems.  
Some reports refer to sciatic pain, and a May 1993 VA 
orthopedic evaluation assessed the veteran as having 
myofascial syndrome with a history of discogenic syndrome at 
L3-L4.  Moreover, in conjunction with his claim, the veteran 
was afforded a VA examination in August 1996.  This 
examination  resulted in a diagnosis of degenerative disk 
disease of the spine with somatic referral down the right 
lower extremity.  One VA examiner commented that x-rays 
performed in 1991 had showed minimal osteoarthritis (but the 
Board is unable to find any report of such x-ray in the 
claims file).  After reviewing the claims file, the examiner 
found no apparent cause for the veteran's back condition, and 
could offer no opinion of the etiology of the back problem.    

In January 1999, the veteran was afforded further VA 
examinations of his spine pursuant to the Board's August 1998 
remand.  A VA neurologist noted the veteran's complaints of 
low back pain, especially an intermittent "pinch" down his 
right leg.  He stated that sometime the right leg pain was so 
severe that he could not get out of bed.  He also reported 
generalized numbness of the right lower extremity.  The 
physical examination revealed normal muscle mass, tone, and 
strength in the lower extremities, with no asymmetry.  
Pinprick examination revealed diffuse numbness in the right 
lower extremity that did not conform to a peripheral nerve or 
a dermatome distribution.  There was no evidence of any 
neuropathy or radiculopathy.  The examiner noted that the 
complaints were consistent with chronic lumbosacral strain.  
The examiner noted the earlier reported history of back pain, 
but stated that the veteran denied ever having given such 
history.  The examiner could offer no etiological explanation 
for the veteran's lumbosacral strain.  

The January 1999 VA orthopedic examination of the veteran's 
spine likewise showed no current neurologic deficit.  There 
was no paraspinal muscle spasm and no direct tenderness to 
palpation.  Range of motion revealed forward flexion to 70 
degrees, extension to 20 degrees, lateral bending to 20 
degrees on either side, and rotation to 20 degrees on both 
sides.  There was pain in the low back with motion.  X-rays 
of the lumbosacral spine and hips noted degenerative changes 
at L2-L3, which had increased minimally in comparison to 
films of August 1996.  The report of the hips also noted mild 
degenerative changes identified at the visualized portions of 
both sacroiliac joints.  The examiner reported that the 
veteran's long history of right leg pain may have been due to 
sciatic pain which had its earliest onset in 1967, but there 
was no medical documentation in the claims file.  He further 
stated that, it was at least as likely as not, that the 
veteran had a sciatic problem at that time.  

With respect to the veteran's current complaints of pain, the 
examiner noted that he had been treated with injections for 
his sciatic problem prior to mobilization to Iraq.  The 
veteran stated that his pain was exacerbated by his 
activities while mobilized but he could not say whether his 
pain had worsened since he was in Iraq.  He stated that the 
pain interfered with his activities of daily living.  
However, the examiner found no evidence of neurological 
problem in the right lower extremity.  The examiner stated 
that the veteran's pain was primarily due to degenerative 
disc disease in the lumbar spine.

At this point the Board notes that the veteran testified in 
August 1994 that he suffered back pain during his second 
period of service in connection with physical training, but 
that he persevered with his duties since he was a squad 
leader.  He further testified that he had seen a military 
doctor after being called up for duty in the Persian Gulf and 
that the doctor had explained the nature of the back pain 
with radiation into the legs. 

The critical question before the Board is whether the 
veteran's preexisting low back disability increased in 
severity during his second period of active duty service.  
While it appears that the veteran had some complaints 
referred to as a stress reaction of the right leg during such 
service in September 1990 with two weeks of restricted duty, 
there is nothing in the available service records pertinent 
to that time period which clearly shows an increase in 
severity of the low back disorder.  Moreover, while the 
veteran did report recurrent back pain on separation 
examination in April 1991, that report also referred to a 25 
year history of such back pain.  

Given the unresponsiveness of the VA examiners who conducted 
the January 1999 examinations, the Board is left to compare 
the veteran's low back disorder prior to and after his second 
period of active duty service.  In this regard, some medical 
reports (discussed earlier) do document pertinent complaints 
in the late 1980's into 1990.  Nevertheless, the veteran was 
accepted into his second period of service and the Board must 
assume that military personnel thus found no physical problem 
with the veteran's low back sufficient to preclude such 
service.  Looking to post-service records, the claims file 
shows regular and continuing low back complaints since at 
least October 1991.  As noted earlier, although apparently 
not in the claims file, it appears that a VA examiner in 1996 
(and a radiologist) were both of the opinion that 
degenerative changes had been shown by x-ray sometime in 1991 
(the radiologist referred to a December 13, 1991, x-ray).  
Notably, there does not appear to be any evidence of 
arthritis prior to the veteran's second period of active 
duty. 

After carefully considering the above items of evidence, the 
Board is unable to find any clear evidence to show that there 
was no increase in severity during the second period of 
active duty.  Instead, it appears that the positive evidence 
and the negative evidence are in a state of equipoise on this 
question.  In such a situation, the benefit of the doubt must 
by law be given to the veteran.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for low back disability is 
warranted.  To this extent, the appeal is granted. 


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 

